FILED
                             NOT FOR PUBLICATION                            JUN 28 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MACHIC MIGUEL SANCHEZ,                           No. 08-70189

               Petitioner,                       Agency No. A072-684-741

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 15, 2011 **

Before:        CANBY, O’SCANNLAIN, and FISHER, Circuit Judges.

       Machic Miguel Sanchez, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, and protection under the Convention Against Torture


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence factual findings, Barrios v. Holder, 581 F.3d 849, 854 (9th Cir. 2009) and

review de novo due process claims, Vasquez-Zavala v. Ashcroft, 324 F.3d 1105,

1107 (9th Cir. 2003). We deny the petition for review.

      Substantial evidence supports the agency’s finding that, even if credible,

Sanchez failed to establish the threats he received rose to the level of persecution,

see Nahrvani v. Gonzales, 399 F.3d 1148, 1153-54 (9th Cir. 2005), or that he

suffered past persecution or has a well founded fear of future persecution on

account of a protected ground, see INS v. Elias-Zacarias, 502 U.S. 478, 482-84

(1992) (attempted recruitment by guerillas, without more, is insufficient to

establish persecution or well-founded fear on account of political opinion).

Further, Sanchez’s contention that the BIA failed to consider his recruitment claim

is belied by the record. Accordingly, Sanchez’s asylum claim fails.

      Because Sanchez has not met the standard for asylum, he necessarily cannot

meet the more stringent standard for withholding of removal. See Zehatye v.

Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).

      Substantial evidence also supports the agency’s conclusion that Sanchez is

not eligible for CAT relief because he failed to show it is more likely than not he




                                           2                                    08-70189
would be tortured if removed to Guatemala. See Santos-Lemus v. Mukasey, 542

F.3d 738, 747-48 (9th Cir. 2008).

      Finally, we reject Sanchez’s contention that his due process rights were

violated by the IJ’s bias. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000)

(requiring error and prejudice to establish a due process violation).

      PETITION FOR REVIEW DENIED.




                                           3                                 08-70189